PineBridge Mutual Funds 399 Park Avenue, 4th Floor New York, NY 10022 October 14, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: PineBridge Mutual Funds (the “Trust”) File Nos.: 333-14943 and 811-7881 Dear Sir or Madam: Attached for filing, on behalf of the Trust, is Post-Effective Amendment No. 30 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 32 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended).This Amendment is being filed pursuant to Rule 485(a)(2) under the 1933 Act for the purpose of introducing a new fund to the Trust: PineBridge Merger Arbitrage Fund. Pursuant to Rule 485(a)(2), the Trust anticipates that this filing shall become effective on or about December 30, 2011.On or before December 30, 2011, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to incorporate any comments made by the Staff on this Amendment and to update any missing information and/or file updated exhibits to the Registration Statement. Please direct any inquiries regarding this filing to me at (646) 857-8672.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Eric Metallo Eric Metallo, Esq. Enclosures
